Citation Nr: 0628746	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from October 1965 to October 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In October 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

This case was previously remanded in May 2004 for further 
development, including a VA examination.  As the required 
development has been completed, this case is appropriately 
before the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The veteran's service-connected diabetes mellitus requires 
insulin and a diet restriction, but does not require 
regulation of his activities. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.10, 4.119 and Diagnostic Code 7913 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in November 2001.  
The RO provided the veteran letter notice to his claim for 
service connection, and later of an increased rating, in 
letters dated June 2000, March 2001, and December 2001, 
January 2002 and May 2004, which informed him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  The notice letters 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The veteran received notice of all requirements 
in the aforementioned VCAA letters, as well as notice of what 
information would assist in substantiate the effective date 
of the disability element in a May 2006 letter.   

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are social security records, VA 
treatment records and VA examinations of record. Thus, it 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Rating

The RO granted service connection for diabetes mellitus on 
the basis of the veteran's service in the Republic of Vietnam 
and treatment records showing a diagnosis of diabetes 
mellitus in a November 2001 rating decision.  An initial 
rating of 20 percent was assigned effective May 30, 2000.  

The veteran contends that he is entitled to an initial 
evaluation in excess of 20 percent.  In support of his claim, 
the veteran testified that he takes insulin injections daily, 
has been hospitalized due to his diabetes, and suffers from 
urinary problems.  The veteran also stated that he cannot do 
any activities other than walking around due to this 
condition.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code (DC) 7913.  A 20 percent 
rating is warranted for diabetes mellitus requiring insulin 
and restricted diet, or; requiring an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, a restricted diet and 
regulation of activities.  38 C.F.R. § 4.119, DC 7913 (2005).  
Note (1) states that compensable complications of diabetes 
are evaluated separately unless they are a part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under DC 7913.  Id. 

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding. 38 C.F.R. § 
4.115a.  A 20 percent rating contemplates leakage requiring 
the wearing of absorbent materials which must be changed less 
than two times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. 
§ 4.115.  A 10 percent rating contemplates daytime voiding 
interval between two and three hours, or awakening to void 
two times per night. Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 10 percent rating 
contemplates marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every two to three months.  Id.  A noncompensable 
rating contemplates obstructive symptomatology with or 
without stricture disease requiring dilatation one to two 
times per year.  Id.

A higher compensable 10 percent rating for a voiding 
dysfunction would require evidence of daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  38 C.F.R. § 4.115A.  A higher 
compensable 10 percent rating for obstructed voiding 
contemplates marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every two to three months.  

1999 VA treatment records show a new diagnosis of non-insulin 
dependent diabetes mellitus.  2000 VA treatment records show 
that the veteran had a diagnosis of diabetes mellitus, type 
2, treated by diet and oral medications.  2001 treatment 
records show that the veteran's blood sugar was uncontrolled 
due to lack of adherence to diet and that the veteran started 
insulin to treat the condition.  

In an April 2002 VA examination, the veteran initially denied 
any incontinence, but then stated that about once a month he 
has difficulty making it to the bathroom in time to urinate.  
He does not wear special appliances, has sensation, and does 
not lose control of his bladder with either coughing or 
sneezing. 

In an October 2002 VA examination, the veteran reported a 
restricted diet and stated that there were no restrictions on 
his activities due to diabetes.  The veteran used insulin and 
oral medication for diabetes treatment.  The diagnosis was 
diabetes mellitus, type 2. 
  
A November 2004 VA examination showed that the veteran had 
never been hospitalized for hypoglycemic or ketoacidosis 
reactions, but that he reported hypoglycemic reactions twice 
a week at home.  The veteran was on a low carbohydrate diet 
and had no activity restrictions.  The examiner diagnosed the 
veteran with diabetes mellitus, type II.  The examiner stated 
that the veteran had multiple medical problems, including 
schizophrenia, a history of chronic alcohol and polysubstance 
abuse, and noncompliance with medications.  The examiner 
opined that the veteran's diabetes does not prevent the 
veteran from attaining and maintaining gainful employment.  
The examiner stated that mental illness and substance abuse 
interfere with employment, not the diabetes.

2005 VA treatment records show history of diabetes.  

Upon review, the Board finds that the evidence shows that the  
veteran's service-connected diabetes mellitus is most 
accurately characterized as requiring dietary restrictions, 
insulin and oral hypoglycemic agents, which is addressed by 
the current 20  percent evaluation.  The requirements for a 
40 percent evaluation, characterized by a regulation of 
activities, have not met.  The Board notes that the 
regulation of activities has been defined as "prescribed or 
advised to avoid strenuous occupational and recreational  
activities."  See 61 Fed. Reg. 20, 440, 20, 446 (May 7,  
1996).  The VA treatment records indicate that the veteran 
takes oral medications and insulin to control his diabetes 
mellitus, in addition to a restricted diet.  The medical 
evidence does not show that the veteran regulates his 
activities due to the diabetes mellitus.  The November 2004 
VA examiner specifically noted no activity restrictions due 
to the diabetes mellitus.  Additionally, the examiner opined 
that the veteran's mental illness and substance abuse, not 
the diabetes mellitus, prevented him from attaining and 
maintaining gainful employment.  Therefore, as there is no 
evidence that diabetes mellitus requires the veteran to 
regulate his activities or interferes with his ability to 
seek and maintain employment, an initial rating in excess of 
20 percent disabling is not warranted.

The Board notes the veteran is in receipt of a noncompensable 
rating for urinary incontinence as complication of diabetes 
mellitus.  A review of the evidence shows that an increased 
rating for urinary incontinence, as a complication of 
diabetes mellitus, is also not warranted.  A higher 
compensable 10 percent rating for a voiding dysfunction would 
require evidence of daytime voiding interval between two and 
three hours, or; awakening to void two times per night.  38 
C.F.R. § 4.115A.  A higher compensable 10 percent rating for 
obstructed voiding contemplates marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  In the present case, there is no medical evidence 
that the veteran has a daytime voiding every two to three 
hours, or awakens to void at night.  Additionally, there is 
no medical evidence of any obstructive symptomatology.  The 
April 2002 VA examination showed that once a month, the 
veteran has difficulty making it to the bathroom in time to 
urinate.  He does not wear special appliances, has sensation, 
and does not lose control of his bladder with either coughing 
or sneezing.  These symptoms are best contemplated by a 
noncompensable rating.  As any noncompensable rating is 
considered part of the diabetic process under diagnostic code 
7913 and there is no evidence of symptoms required for a 
compensable rating, a higher separate rating for urinary 
incontinence is not warranted.  

There is no identifiable period of time since the effective 
date of service connection during which the diabetes mellitus 
warranted a rating higher than 20 percent.   Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for the 
veteran's diabetes mellitus.  In making this determination, 
the Board has considered the benefit of the doubt doctrine, 
but it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Consideration

The Court held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R.  § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet.  
App. 88 (1996).  However, the Board is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the  
law or regulations.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under  
Secretary for review for consideration of extraschedular 
evaluations for diabetes mellitus, type 2, for which an 
increased compensation benefits is sought on appeal.  Though 
the veteran testified that he had been hospitalized due to 
this condition, records reflect that hospitalization was due 
to non-compliance of medications for all the veteran's 
conditions, which include alcohol dependency, hypertension, 
diabetes mellitus, type 2, amongst other conditions.  
Additionally, there is no evidence that the service-connected 
condition prevents the veteran from employment.  The current 
schedular criteria adequately compensate the veteran for the  
current nature and extent of severity of the disability at  
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this  
question. 
ORDER

An initial disability evaluation in excess of 20 percent 
diabetes mellitus, type 2 is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


